Citation Nr: 1432824	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for bilateral hearing loss in excess of zero percent.

2.  Entitlement to a higher initial disability rating in excess of 0 percent for a right inguinal hernia, status post herniorrhaphy with scar.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the course of this appeal, jurisdiction over this matter was transferred to the RO in Milwaukee, Wisconsin.

In April 2014, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (Travel Board hearing).  A copy of the hearing transcript has been associated with the electronic claims file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.

The issues of higher initial ratings for bilateral hearing loss and a right inguinal hernia disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues of higher initial ratings for bilateral hearing loss and a right inguinal hernia disability, status post herniorrhaphy with resultant scar.  Specifically, new VA examinations are required to fulfill VA's duty to assist in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran last underwent a VA audiology examination in January 2012.  VA last examined the Veteran's service-connected hernia disability and associated scarring in January 2008.  Although the mere passage of time is insufficient to require a new VA examination, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

During the April 2014 Board hearing, the Veteran asserted that these examinations do not adequately reflect the current severity of the respective service-connected disabilities.  More specifically, the Veteran testified that the hearing loss has worsened since the last VA examination (in January 2012), that the hernia disability has caused discomfort and impairment in the ability to pick up objects, and that the scar associated with the right inguinal hernia herniorrhaphy has become painful.  See Board hearing transcript at 3-4.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination in order to assist in determining the current level of severity of the bilateral hearing loss disability. Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.

2.  Schedule the Veteran for the appropriate VA examination of the right inguinal hernia disability residuals to assist in determining the current level of severity of the right inguinal hernia disability, status post herniorrhaphy, including to assess the scarring associated with the herniorrhaphy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right inguinal hernia disability, status post herniorrhaphy with resultant scar.

3.  When the development above has been completed, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



